NO. 07-05-0084-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL E

                                         JUNE 23, 2005

                             ______________________________


                                  JESUS ANTU, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE


                           _________________________________

                  FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

            NO. A15708-0409; HONORABLE ROBERT W. KINKAID, JR., JUDGE

                            _______________________________

Before REAVIS and CAMPBELL, JJ. and BOYD, S.J.1


                                 ABATEMENT AND REMAND


       Following an open plea of guilty, appellant Jesus Antu was convicted of driving while

intoxicated, enhanced, and punishment was assessed at five years confinement and a

$2,000 fine. Although trial counsel was retained, appellant filed a pro se notice of appeal.


       1
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Both the clerk’s record and reporter’s record have been filed. Appellant’s brief was due to

be filed on May 18, 2005, but has yet to be filed. Also, no motion for extension of time has

been filed. On May 31, 2005, appellant was notified of the defect and also directed to file

either his brief or a response by June 10, 2005. Appellant did not respond and the brief

remains outstanding.


       Therefore, we now abate this appeal and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall immediately cause notice of a hearing to be

given and, thereafter, conduct a hearing to determine the following:


       1.     whether appellant desires to prosecute the appeal; and

       2.     whether appellant is indigent and entitled to appointed counsel.

The trial court shall cause a hearing to be transcribed. Should it be determined that

appellant does want to continue the appeal and is indigent, then the trial court shall also

take such measures as may be necessary to assure appellant effective assistance of

counsel, which measures may include the appointment of counsel. If counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in the order appointing new counsel. Finally, the trial court shall execute findings

of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues, and cause its findings and conclusions to be included in a

supplemental clerk's record. A supplemental record of the hearing shall also be included


                                             2
in the appellate record. Finally, the trial court shall file the supplemental clerk's record and

the supplemental reporter's record with the Clerk of this Court by Friday, July 29, 2005.


       It is so ordered.

                                                   Per Curiam

Do not publish.




                                               3